BUTLER, District Judge.
'The commissioner has construed the language of the court too narrowly. The terms “drainage from the sugar,” used in the opinion, did not contemplate drainage from sweating only, hut such as might arise from any cause, including of course the soakings from sea water. The liability of the respondent, as the opinion states, arises from the neglect to provide dunnage, in consequence of which the lower tier of hags rested on the floor, in the moisture from above, with no opportunity for drying, such as proper dunnage would have afforded. It is clearly unimportant therefore from what source the moisture came. The commissioner has found that 821 hags were damaged from neglect to provide such dunnage; and that the loss therefrom is $2,131.81 with interest from April 3, 1894. A decree.will therefore be entered for $2,547.51 — which the court finds to he the amount of loss.
The exceptions filed by the respondent are dismissed. They are fully considered in the report; and I am satisfied with the conclusions there stated. The point made that account should he taken of the change in market value of sound sugar between the date of arrival and of the subsequent sale, in ascertaining loss, is interesting, and if new would present difficulty. It has, however, been involved in numerous cases; and in no instance has it been decided as the respondent contends it should be; nor does any elementary authority so qualify the general rule governing the subject. I do not deem it necessary to add to what the commissioner has said; but as the point is well considered, and the authorities cited in the libelant’s brief, I will annex it hereto.
It is worth while to note that the question is not very important here, in view of the commissioner’s finding that nearly all the fall in sirgar occurred while this sugar was held under the respondent’s special order. It would certainly be unjust to put the consequences of this fall on the libelant.